— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about September 25, 1992, which denied plaintiff’s motion for a preliminary injunction as moot and which granted defendants’ cross-motion to dismiss the complaint, unanimously affirmed, with costs.
The IAS Court properly denied, as moot, plaintiff’s motion for a preliminary injunction seeking to enjoin the private sale of both the subject units of the cooperative building which had been scheduled for August 21, 1992. The temporary restraining order was specifically conditioned upon the filing of a *508$5,000 surety bond prior to the auction. Plaintiff concededly failed to fulfill an express condition precedent required for the temporary restraining order to be effective. As a consequence of the failure to post a bond, the units were lawfully sold and an injunction may not issue to prohibit a fait accompli (Town of Oyster Bay v New York Tel. Co., 75 AD2d 598).
The typographical error in the Notice of Sale as to the number of shares being sold was de minimis and did not affect the validity of the sale nor prejudice the plaintiff. Further, plaintiff admittedly knew of the typographical error prior to the auction sale, but nevertheless bid on the ground floor unit (see, Hanover Funding Co. v Keri Assocs., 180 AD2d 945). Thus, the IAS Court properly dismissed the complaint since the plaintiff, in attempting to utilize a minor typographical error to obtain more than he bargained for, namely, the ground floor as well as the fourth floor unit of the building, and by therefore coming into court with unclean hands, failed to establish that he was entitled to equitable relief in the nature of specific performance or a declaratory judgment (Pecorella v Greater Buffalo Press, 107 AD2d 1064), or that there was any cause of action upon which the relief sought could be granted. (Chan Ming v Chui Pak Hoi, 163 AD2d 268.) Concur — Murphy, P. J., Wallach, Ross and Asch, JJ.